Citation Nr: 1757971	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for limitation of motion of the thoracolumbar spine associated with polyarthralgia. 

2.  Entitlement to an initial rating in excess of 20 percent for limitation of motion of the right ankle associated with polyarthralgia.

3.  Entitlement to an initial rating in excess of 20 percent for limitation of motion of the left ankle associated with polyarthralgia.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the cervical spine associated with polyarthralgia prior to May 4, 2017, and in excess of 20 percent from that date. 

5.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the right shoulder associated with polyarthralgia prior to May 4, 2017, and in excess of 20 percent from that date. 

6.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the left shoulder associated with polyarthralgia prior to May 4, 2017, and in excess of 20 percent from that date.
 
7.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the right elbow associated with polyarthralgia.

8.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of left elbow associated with polyarthralgia.

9.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the right wrist, associated with polyarthralgia.

10.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the left wrist associated with polyarthralgia.

11.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the right hip associated with polyarthralgia.

12.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the left hip associated with polyarthralgia.

13.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the right knee associated with polyarthralgia.

14.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the left knee associated with polyarthralgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION
 
The Veteran served on active duty from May 1989 to October 1993. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has been remanded on multiple occasions, most recently in March 2017. 

Following the most recent Board remand, an August 2017 rating decision increased the ratings for the cervical spine and right and left shoulders from 10 to 20 percent, effective from May 4, 2017.  As such, the appeal with respect to these issues has been characterized as reflected on the Title Page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).

In its March 2017 remand, the Board found that the issue of entitlement to service connection for fibromyalgia on a secondary basis has been reasonably raised by the record and referred this matter to the Agency of Original Jurisdiction (AOJ).    An August 2017 memorandum completed by the AOJ noted this referral, and indicated that the matter had been referred to the RO for appropriate action.  The record does not reflect any subsequent action with respect to this matter, and the issue is again referred to the AOJ. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an October 2017 presentation to the Board, the Veteran's representative stated that the Veteran contends that the symptoms associated with the service-connected disabilities at issue in this case have worsened since the May 2017 VA examinations and requested that she again be provided VA examinations to assess the severity of the service-connected disabilities as issue.  In particular, the Veteran's representative stated that the Veteran contends that she has severe and frequent flare-ups of the service-connected disabilities at issue that impact functioning.

Upon review of the record, the Board notes that it directed in a March 2017 remand directed that the Veteran be afforded VA examinations addressing the claims for increased ratings on appeal that were compliant with the holding in Correia v. McDonald, 28 Vet. App 158 (2016).  A series of VA examinations addressing these claims conducted in May 2017 stopped short of a full Correia-compliant assessment, noting simply that for joints that are not bilateral (such as the cervical spine), Correia is not applicable, and noting that for joints that are bilateral but are both disabled, Correia is also not applicable.  38 C.F.R. § 4.59 requires that the joints at issue should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  While it is true that when the opposite joint is disabled, there is no need to assess one in relation to the other, such does not mean that the joint at issue cannot be assessed for pain in active and passive motion, in weight-bearing and nonweight-bearing without regard to the opposite damaged joint.  As the examination reports did not fulfill the Correia requirements outlined in 38 C.F.R. § 4.59, as requested by the Board in its prior remand, the examinations are incomplete.  

In addition, a decision issued by the U.S. Court of Appeals for Veterans Claims following the March 2017 remand found that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion as to the degree of such impairment in applying the principles enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this regard, the Court noted that VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id.  The Court found that the examination in question was inadequate because the examiner, although acknowledging that the Appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  In this case, the VA examination reports addressing the disabilities at issue similarly note that although the Veteran complained of flare-ups, and although pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, estimates as to the impact on range of motion in degrees could not be provided without resort to mere speculation because the Veteran was not examined during a flare.  As noted above, the Veteran's representative stated in October 2017 that the Veteran contends that she has severe and frequent flare-ups of the service-connected disabilities at issue that impact functioning.  Therefore, on remand, the VA clinician(s) who conduct the VA examinations requested below should provide estimates as to the functional impairment caused by flare-ups in accordance with the holding in Sharp.  

Finally, as the record reflects receipt in October 2007 of a letter from the Social Security Administration (SSA) to a VA facility in Honolulu, Hawaii, referencing an application by the Veteran for SSA benefits, the AOJ will be directed to obtain any disability determination by the SSA that may have been rendered with respect to the Veteran and other records used in making such a determination not in VA's possession.  Murincsak v. Derwinski, 2 Vet. App. 363(1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of all records, not generated by VA, pertaining to any award of SSA disability benefits to the Veteran.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) (2017) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Arrange for VA examinations to determine the severity of the Veteran's service connected limitation of motion of the thoracolumbar spine, ankles, cervical spine, shoulders, elbows, wrists, hips, and knees.  

The electronic record should be made available to each examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint should be accomplished.  If any examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner(s) must also address functional impairment, if any, during flare-ups. The range of motion lost during a period of flare-up or over-use must be indicated in degrees. If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record.

The appropriate examiner should also note whether the low back disability or cervical spine disability results in incapacitating episodes, and indicate the total duration of any episodes. 

3.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue an appropriate supplemental statement of the case.  
After the Veteran and her representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




